EXHIBIT 10.1

 

FIRST AMENDMENT TO DIRECTOR SERVICES AGREEMENT

 

This First Amendment to Director Services Agreement (the “Amendment”) is made
and entered into effective as of October 31, 2011, by and between The Neiman
Marcus Group, Inc., a Delaware corporation (“NMG”), Neiman Marcus, Inc., a
Delaware corporation (“Parent”) and Burton M. Tansky (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, NMG, Parent and Executive entered into a Director Services Agreement
effective as of April 26, 2010 (the “Agreement”); and

 

WHEREAS, NMG, Parent and Executive now desire to amend the Agreement to extend
the Term (as defined in the Agreement) through December 31, 2012;

 

NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:

 

1.                                       Paragraph 2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

2.                                       Term.                  The term of this
Agreement shall be from October 6, 2010 through December 31, 2012 (the “Term”)
The Term shall not renew or be extended absent an express written agreement
otherwise between the parties. Prior to the expiration of the Term, the Boards
of Directors of the Companies will discuss whether to extend the Term. No
refusal by either or both of the Companies to extend the Term or by Tansky to
agree to such an extension shall result in any liability to any of the parties
to this Agreement. Unless the parties agree to extend the Term, this Agreement
and the obligations in this Agreement will terminate at the expiration of the
Term and Tansky will resign from the Boards of Directors of the Companies
effective at the expiration of the Term.

 

2.                                       Except as otherwise specifically set
forth herein, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NMG and Parent have caused this Amendment to be executed on
each entities behalf by its duly authorized officer, and the Executive has
executed this Amendment, on this the 31st day of October, 2011.

 

 

 

 

THENEIMAN MARCUS GROUP, INC.

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Nelson A. Bangs, Senior Vice President

 

 

and General Counsel

 

 

 

 

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Nelson A. Bangs, Senior Vice President

 

 

and General Counsel

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Burton M. Tansky

 

2

--------------------------------------------------------------------------------